Citation Nr: 0717111	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-20 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1963 to July 
1966.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied service connection for 
diabetes mellitus.  In a January 2004 rating decision, the RO 
confirmed and continued the previous denial of service 
connection for diabetes mellitus.  

The veteran testified at a video conference hearing before 
the undersigned Administrative Law Judge in September 2005; 
the hearing transcript has been associated with the claims 
file.  


FINDING OF FACT

The veteran is not shown by competent evidence to have been 
exposed to an herbicide agent in service that resulted in his 
currently diagnosed diabetes mellitus.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an August 2002 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA in effect asked 
the veteran to provide any evidence that pertains to his 
claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date prior to the initial rating 
decision.  However, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  
Thus, the Board finds that any failure is harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, VA treatment records 
and private treatment records, various lay statements and 
supporting documentation, a hearing transcript, and responses 
to RO inquiries on the use of herbicide agents in Alaska.  VA 
has provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
In addition, certain chronic diseases, including diabetes 
mellitus, may be presumed to have been incurred or aggravated 
during service if they become disabling to a compensable 
degree within one year of separation from active duty. 38 
U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2006).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran, who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during such service unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 
38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) (2006).  The term "herbicide agent" means 
a chemical in an herbicide used in support of the United 
States and allied military operations in the Republic of 
Vietnam during the above specified period, and specifically 
2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and 
picloram.  38 C.F.R. § 3.307(a)(6)(i) (2006).

VA regulations provide that the following diseases shall be 
service connected if the veteran was exposed to an herbicide 
agent during active service, even though there is no record 
of such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne 
or other acneform disease consistent with chloracne, type II 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, certain respiratory cancers, and soft tissue 
sarcoma. 38 C.F.R. § 3.309(e) (2006). VA's Secretary has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See 68 Fed. Reg. 27,630 
(May 20, 2003).  

The veteran's service personnel records indicate that he was 
an airplane repairman, and that he was stationed in Alaska 
between March 1965 and May 1966 with the 568th Transportation 
Company, USARAL.  The record does not reflect any service in 
the Republic of Vietnam, nor does the veteran contend that he 
had service in the Republic of Vietnam.  Thus, the 
presumption of exposure to an herbicide agent is not 
warranted.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2006).  Even though presumptive service 
connection is not warranted, the veteran is not precluded 
from establishing service connection for a diagnosed 
disability with proof of direct causation. See Combee v. 
Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994). 

In various lay statements, the veteran claims to have been 
exposed to an herbicide agent while stationed in Alaska.  He 
reported that he was an airplane mechanic, and that some of 
the planes that came to his facility were planes that had 
sprayed herbicides in Vietnam.  

The RO made various inquiries to attempt to verify the 
veteran's claimed herbicide exposure.  A VA Compensation and 
Pension Service policy staff member stated in an October 2003 
reply to an RO inquiry, that the Department of Defense 
inventory does not contain any instance of herbicide use, 
testing, or disposal in Alaska.  A December 2003 
communication with the Deployment of Health Support, Office 
of the Secretary of Defense indicates they contacted the 
Director of the United States Aviation Museum, Fort Rucker, 
and that there was no evidence that the Type O-1 aircraft, 
identified by the veteran, was used for herbicide spraying, 
stating that a sprayer had not been developed for this 
aircraft and the lifting capacity of the O-1 aircraft was 
limited. 

The veteran submitted photocopies from various newspaper 
articles and internet sites in support of his claim.  The 
Board notes that generic texts, such as the ones offered, 
which do not address the facts of this particular veteran's 
case with a sufficient degree of certainty, do not amount to 
competent evidence of causality. See Sacks v. West, 11 Vet. 
App. 314 (1998); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  
The RO, however, did make an additional attempt to verify the 
information and evidence submitted by the veteran in support 
of his claim.  

In response to the RO inquiry, a December 2003 response from 
the Deputy Director of the Department of Defense stated, that 
they had examined the evidence available.  The Deputy 
Director, stated first, in response to the article cited in 
the Fairbanks Daily News-Miner, that at that time, it was 
premature to conclude that 2,4,5-T was sprayed along the 
Alaskan pipeline.  Further, the Deputy Director indicated 
that aerial pipeline spraying in Alaska was performed by 
contractors using helicopters.  The Deputy Director noted 
that the veteran reported that he was exposed to "Agent 
Orange" while servicing aircraft that had sprayed the 
herbicide in Vietnam, and specifically cited working on the 
O-1 "Bird Dog."   The Deputy Director stated that they had 
no records indicating O-1s sprayed herbicides in Vietnam.  
This was based on information from the Director of the United 
States Aviation Museum at Fort Rucker, Alabama, which had 
extensive files on the O-1.  In response to the Yukon 
Sentinel article submitted by the veteran, the Deputy 
directed noted that it referenced an insecticide repellent 
spray mission over Fort Wainwright; and that the insecticide 
repellent fogging operation was not the same as an herbicide 
spray operation which would require an entirely different 
dispersal system.  The Deputy Director noted that the veteran 
served at Fort Wainwright from February 1965 to March 1966, 
when he claimed exposure to an herbicide agent.  The Deputy 
Director stated, however, that 95 percent of herbicide spray 
operations in Vietnam occurred between 1966 and 1970.  The 
Deputy Director stated that the letter from the environmental 
scientist at Fort Wainwright, submitted by the veteran, cited 
the use of the herbicide Silvex (2,4,5-TP) at formerly used 
defense sites in Alaska.  He stated that although Silvex 
(2,4,5-TP) was a chlorophenoxy herbicide, as was 2,4,5-T, 
they were not the same.  He noted that Silvex (2,4,5-TP) 
contained only low levels of dioxins, and unlike 2,4,5-T, 
Silvex was not one of the four herbicides covered under the 
Department of Veterans Affairs' presumptive status 
legislation.  

The veteran's allegation of exposure to an herbicide agent in 
Alaska that resulted in the veteran's diabetes mellitus has 
not been corroborated by independent evidence of record.  The 
newspaper articles and other documentation submitted by the 
veteran, as shown by the Department of Defense Deputy 
Director's December 2003 letter, do not corroborate the 
veteran's allegations.  Thus, the Board finds that the 
veteran does not have confirmed in-service exposure to an 
herbicide agent as defined by applicable regulation that 
would trigger VA's presumptive service connection provisions.  
As noted, it is not confirmed and the veteran does not 
contend that he was in the Republic of Vietnam.  Moreover, 
the evidence does not show exposure in Alaska to the 
herbicides 2,4-D; 2,4,5-T; and its contaminant, TCDD; 
cacodylic acid; and picloram.  Finally, the record does not 
contain competent evidence that the veteran's diabetes is the 
result of exposure to Silvex.  

Further, as to direct service connection, the Board notes 
further, that service medical records, to include August 1963 
enlistment and June 1966 separation examinations, contain no 
complaints, diagnoses, or treatment for diabetes mellitus.  
VA and private treatment records show that the veteran 
carries a current diagnosis of diabetes mellitus.  (See 
Treatment Records from St. Mary's Health Center,  June 1996, 
May 2000 to September 2001, and May 2003; The Good Samaritan 
Regional Health Center, 1996; VA, November 1995 to December 
2002).  The earliest indicated diagnosis of diabetes mellitus 
on record was in 1993 or 1994, over 27 years after the 
veteran's separation from service.  A November 1995 VA 
treatment record noted that the veteran's borderline diabetes 
was diagnosed one year prior in a routine medical check.  An 
October 2002 VA examination noted that the veteran had 
diabetes since approximately 1993.  Although the veteran has 
a current diagnosis of diabetes mellitus, the Board finds 
that service connection is not warranted because diabetes 
mellitus was not incurred in service, and did not manifest 
within a year following the veteran's separation from 
service.  


C. Conclusion

Although the veteran has diabetes mellitus, diabetes mellitus 
was not incurred in service and did not manifest within a 
year following separation from service.  The record does not 
show that the veteran was exposed to an herbicide agent in 
service that resulted in the veteran's current disability.  
Therefore, the Board concludes the preponderance of the 
evidence is against finding that the veteran has have 
diabetes mellitus etiologically related to active service.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.


ORDER

Service connection for diabetes mellitus, to include as due 
to exposure to herbicides, is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


